Citation Nr: 1527471	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-34 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbosacral spine disability prior to March 11, 2013, and in excess of 20 percent as of March 11, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from December 1997 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In May 2012 the Veteran and a friend testified before the undersigned Veterans Law Judge during a video conference Board hearing.  A transcript of that hearing is of record.

In January 2013, the Board remanded this matter for additional development.

In a March 2013 rating decision, a higher 20 percent rating for the service-connected lumbosacral spine disability was assigned, effective March 11, 2013.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to increased ratings for service-connected left ankle and right shoulder disabilities and a request to reopen a claim for service connection for a right ankle disability has been raised by the record in a May 2015 written statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Additional VA medical records dated from November 2014 to April 2015 relevant to the issue on appeal have been added to the claims file since the most recent April 2013 supplemental statement of the case.  However, that evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  38 C.F.R. §§ 19.31, 20.1304 (2014).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Furthermore, in a May 2015 letter, the Veteran stated that he was diagnosed with sciatica and that condition was related to his service-connected lumbosacral spine disability.  That contention, along with VA emergency room treatment in November 2014 and April 2015 for the Veteran's service-connected lumbar spine disability suggests that there has been a change in the severity of his disability.   Thus, on remand, the Veteran should be provided a contemporaneous VA examination to assess the severity of the service-connected lumbar spine disability, with findings responsive to all applicable rating criteria.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the claims file all outstanding VA records dated from April 2015 to the present.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records dated from April 2015 to the present.

2.  Then, schedule the Veteran for a VA spine examination to determine the severity of a service-connected lumbosacral spine disability.  The examiner must review the record and must note that review in the report.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays, should be accomplished, and all clinical findings reported in detail. 

(a) The examiner should conduct range of motion testing of the back, expressed in degrees. 

(b) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess motion, excess fatigability, or incoordination associated with the back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the back due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

(c) The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

(d) The examiner should indicate whether the Veteran has ankylosis of the spine; and, if so, the extent of any ankylosis, the spinal segments involved, and whether the ankylosis is favorable or unfavorable. 

(e) The examiner should state whether or not the Veteran has had any incapacitating episodes due to intervertebral disc syndrome and their duration.  An incapacitating episode is a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician. 

(f) All neurological manifestations of the service-connected back disability should be described in detail.  The examiner is requested to address an April 2015 VA emergency room record noting that the Veteran was seen for sciatica. 

(g) State what impact, if any, the Veteran's lumbosacral strain disability has on his occupational functioning and daily living. 

3.  Then, readjudicate the claim, to include consideration of whether a separate rating for neurological manifestations is warranted.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

